Case 1:18-cv-01575-FB-RML Document 15 Filed 11/29/18 Page 1 of 1 PageID #: 57


                                        Eckert Seamans Cherin & Mellott, LLC   TEL 914 949 2909
                                        10 Bank Street                         FAX 914 949 5424
                                        Suite 700                              www.eckertseamans.com
                                        White Plains, NY 10606
                                                                               Sarah H. Morrissey
                                                                               Direct Dial: (914) 286-2801
                                                                               smorrissey@eckertseamans.com


November 29, 2018

Via ECF
Honorable Magistrate Judge Robert M. Levy
U.S. District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


                Re:     Gary Valenti, Inc. v. Citibank, N.A.
                        Civil Action No. 18-cv-1575-FB-RML

Dear Magistrate Judge Levy:

       We represent Plaintiff Gary Valenti, Inc. (“Valenti”) in the above-referenced matter.
Pursuant to the Court’s text order dated July 27, 2018 (“July 27th Order”), the deadline for
discovery completion is November 30, 2018.

       Pursuant to the July 27th Order, Valenti served discovery demands on Citibank on October
10, 2018 and is presently awaiting responses.

        By letter dated November 8, 2018 [Dckt. No. 13], Citibank requested a pre-motion
conference and sought leave to make a motion for summary judgment. Citibank further requested
a stay of discovery pending the determination of Citibank’s motion. By letter dated November 15,
2018 [Dckt. No. 14], Valenti opposed Citibank’s request for a stay of discovery and stated the
basis of opposition to summary judgment.

       Citibank’s request for a pre-motion conference and stay of discovery, and Valenti’s
opposition to the request, are pending. Both parties respectfully request an extension of the
deadline to complete discovery pending resolution of the request and opposition.

                Thank you for your kind attention to this matter.


Respectfully submitted,

s/ Sarah H. Morrissey

Sarah H. Morrissey, Esq.

cc.      Anthony Giacobbe, Jr., Esq. (Via ECF)
         Attorney for Citibank, N.A.
{V0456411.1}
